on   11/19/2015         4:20:36        PM


                                                                        OFFICE               OF     STAN            STANART                                             FILED IN
                                                                      COUNTY         CLERK,          HARRIS              COUNTY,                 TEXAS           14th COURT OF APPEALS
                                                                                 CIVIL       COURTS           DEPARTMENT                                            HOUSTON, TEXAS
                                                                                                                                                                 11/19/2015 4:25:17 PM
November                19,     2015
                                                                                                                                                                 CHRISTOPHER A. PRINE
                                                                                                                                                                          Clerk
         Court          of Appeals
301      Fannin
Houston,            Texas         77002




                                                                                   LETTER OF ASSIGNMENT

Trial      Court         Docket        Number:           1067413
Trial      Court         Number:            One    (1)


Style:
  TRACETTE                       HOUSE                                                                  VS.        CUNEY                 HOMES
 APPELLANT(S)                                                                                                      APPELLEE(S)


Judge: CLYDE R LEUCHTAG

                                Attorney:                                                                          Appellee(s)               Attorney:
  Tracette          House,          Pro     Se                                                                     Kevin       Fulton,             No.   24059787
  Po Box 24453                                                                                                     2855 Mangum Road Suite 114
  Houston,              Texas      77229                                                                           Houston,              Texas       77092
 Phone:           N/A                                                                                              Phone:          (713)         677-0109
  Fax:       N/A                                                                                                   Fax:      (832)         201-8847
 E-Mail:            tracette@bu.edu                                                                                E-Mail:         N/A




Tracette           House,         appellant,                a               of Appeal        on    November         9, 2015                        the   Final               that    was               on
October           30,     2015.


The      Clerk’s          Record          is due    to your        office   on   or before        December         29,     2015.




/S/Joshua            Alegria
              Alegria
Deputy           Clerk
P.O.       Box      1525
Houston,            TX        77251-1525
(713)       755-64211>.o.




                                                                                      1525   I                TX                     I     (713)     755-6421


                                                                                                                                                                                    1 of 1




                                                                                                                                                                                                            1
                      NOTICE OF APPEAL (COURT OF APPEALS)


                   THECIVILCOURTFORTHECOUNTYOF HARRIS
                                    STATEOF TEXAS

                     CUNEY HOMES                           §      NOTICE OF APPEAL

                                                                  CIVIL          FILE
                                                                  NO.1067413COURT#1
                     TRACETTE HOUSE
                                                                  DATEOFORDER

                                                                  DATEWRITENTERED

                     TO:    County Clerk,         County, Texas
                                   Civil Courts
                            201        / Suite500
                            Houston,Texas77002

       PLEASE TAKE NOTICE that, the Defendant appeals the judgment rendered by this
Honorable Court in the above styled and number cause. From an order WRIT OF POSSESSION
ON PROPERTY of the court             (Entered 11/02/2015) on the date shown. e.g., denying
Defendant’s motion for a new Trial. e.g., Dismissal under The Rule 12(C) Motion for Judgment
on the Pleadings.\


DATED:

TRACETTE HOUSE (Party Appealing)
POST
   OFFICE
        Box24453
TRACETTE@BU.EDUHOUSTON,
      TEXAS77229
KEVIN HAROLD FULTON (Attorneyfor
2855MANGUMROADSUITE114
HOUSTON,    77092
  7l3—677—0l09
SBN:24059787
ORION
    REAL    SERVICES
       ESTATE                                                                i
      HOMES                                                                             ··
1455w. LOOPS.SUITE
                 800
     TEXAS
HOUSTON, 77027


                                                       ·
SIGNATURE




                                                                                               2
                               NOTICE OF APPEAL (COURT OF APPEALS)                                     1


                             THE CIVIL COURT FOR THE COUNTY OF HARRIS
                                                        STATEOFTEXAS
                        CUNEYHOMES                           §      NOTICEOF APPEAL

                        v.                                   §      CIVIL ACTION FILE
                                                                     NO. 1067413COURT#1
                              HOUSE
                        TRACETTE                             §DATE
                                                                           OFORDER
                                                                     DATE       ENTERED


     APPEAL PETITION           AND REVERSAL        OF JUDGMENT      AND STAY


1.   SettlementAttempts. Then, in 2015, T made a second attempt at settling LL/Tenant dispute.
     In          many of the     attempts at settlement failed.         of          by
     Attorney of          "Attorney seeks possession          T, before

2.                 A "demand         or substitute method, was given to the Defendant on: August
     04, 20 l 5.

           Response: The Defendant has fully              the Judgment.

3.         to Collect        the Defendant. The likelihood that the Defendant is able to pay the
     judgment           if obtained, is: "good because Judge determined that Defendant did not
     owe Plaintiffs any money on Plaintiffs claim."

4.            Up

     Defendant Response.

       Anticipated Defense.

          Dollar claim is exaggerated.

          The Claim was           in the wrong court.

           Claim is not valid.

               Jury trial requested (where available).CASE



Outlineofthe Case.

Introduction.1.
        Notice of appeal or Motion for Appellate review.




                                                                                                   3
                             NOTICE OF APPEAL (COURT OF APPEALS)                                           2


    2.         has force T to post a bond or provide other
    3. T does not need to post a supersedeas bond to begin an
    4. Explain why that amount of the bond is appropriate to secure the             interest.
    5. FRCP 62(C) permits a          to stay an injunctive order pending an appeal of the order,
    whether the order is granted or denied injunctive         (characterizing any "order to do," as
    opposed to an "order to  pay," as  injunctive.
    6. FRCP 62(a) (applying automatic stay while post-judgrnent motions remain pending).
    7. Posting a full bond is financially impractical, unnecessary, or impossible because of
                                or exceptionalcircumstances.
    8. Legal system should not force parties hit with immense judgments to forgo their rights to
    appeal.
    9. Fed.R. App.P. 8(a);Cal Civ.Pro.Code,995.240(permittingthe trial courtto waivethe
    bond requirement for an indigent);
    10. Cal. R. Ct. 8.112 (West 2008) (permitting a petition for writ of supersedeas to be filed in
    the appellate court)
    l2. Need for stay and the reason why security cannot be provided.
    13. T           of inability, the amount is excessive,        legal theory was weak.
    14. T will be able to raise substantial issues on appeal.


      First, Plaintiff failed to show, as they must, that the Trial Court committed probable error.
   Instead they simply reiterate arguments the trial court rejected. (e.g., LL claim for back rent).
   Nor can they show probable
   B. Second, Plaintiff failed to show, as they must, that without a supersedeas, they would be
   deprived of the             of success on appeal. That is, they have not shown either that the
   denial of supersedeas would cause them irreparable injury or that the granting of supersedeas
   would not cause the T disproportionate
   C. Indeed,Plaintiffcannotmakethat showing.
   D. The harm in denying supersedeas would be insubstantial, as its plan is to evict the T.
   E. By contrast, the grant of the supersedeas would cause the T and her animal aide substantial
   harm.F.
      "With their obvious potential for financial prejudice and disruption," challenges like
   Plaintiffs' must not be permitted to drag on to the potential serious injury" of an entity like
   the PHA or the public at large.
   G. Given Plaintiffs failure to carry their burden and the serious injury that further delay
   threatens, this Court should summarily deny their supersedeas and stay request.
   H. A bond procured through fraud or duress may be unenforceable, but mistake on the part of
   the obligoras to the contentsof a bond,or its legaleffect,is not a defenseto enforcementof
   the bond.
   I.T can win a reversal.

Context.15.
         LL may not obtain a writ of recovery as if for failure to pay rents not alleged as due in
    the complaint.
     16. Holding forfeiture of T’s public housing lease, considering her disability, indigence, and
    her willingness to cure any claimed breaches would be inappropriate.




                                                                                                       4
                            NOTICE OF APPEAL (COURT OF APPEALS)                                          3


    17.WhereT was                 evicted,the LL must bearthe expensesof                 storage,
    and retum of the T’s personal
    18. Involving govemment·subsidized housing, payments of government subsidy after
    issuanceofwrit           thewrit.
    19. LL waived the right to restitution by accepting rent for the month in question for future
    months.
    20. And that the rent transactions created a new tenancy by the parties.

Legal
    Negligence, Breach of Contract, or Breach of Warranty.

Amount of the counterclaim. $1000 response to payments, $906 personal property damage, $500
decreaselossof use, $500lossof use.

            Witness : JUDGE CLYDE R. LEUCHTAG

    What the witness can offer:          By his two          in play, were regarded as alternative
    remedies for the same wrong.
    Contacted on:                        October 30, 2015
    Discussion held with witness:        Plaintiffs right to possession and the conversion itself.

Uncooperative Witness : KEVIN HAROLD FULTON

    What the witness can offer:          Writ of Possession Letter. Dispossess by

Uncooperative Witness : VALEX "DUKE" AMOS HI

    What the witness can offer:         "Duke" by fraudulent representations as to his
    induces T to deliver dwelling unit to him. T believing in good faith that he would conduct an
    investigationof       disputedor             transactionor occurrencethat is subjectof claim
    as agreed.            For which he stated required compensation. Otherwise, theft and
             damages offenses, or other late payment fees or penalties and compensation have
    not been returned to me.

Uncooperative Witness : ORION REAL ESTATE SERVICES dba CUNEY

    What the witness can offer:          Misrepresentation or fraud in             the debt.

         from:        TRACETTE DESHAWN HOUSE

    Obtained on:                             September 14, 2015
    What fact(s) this evidence will supply:  The lease was removed and appropriated by third
    persons —that he was privilege to do so.

          in Plaintiffs                Public Housing Authority (PHA) Notice to Vacate




                                                                                                     5
                               NOTICE
                                    OFAPPEAL   OFAPPEALS)
                                           (COURT                                                       4

    Whatfact(s)this evidencewill supply: Paymentof rent andotherchargesallegedto be
    owed.
Other:                       Police        and other Agreement.

    Obtained
           on:                                 October1,
    What                                supply: Theftand personalpropertydamageoffensesand




Even child is known by his actions, by whether his conduct is pure and right. Proverbs 20:11




                                      CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy ofthe above and foregoing
Noticeof               and                              of                                    was
                 to the County Civil Court’s        and sent by U.S.          postage fully
to the followingcounselfor Plaintiffs:

         on this the    day of November,



                                                                          _




                                               PRO SE




                                                                                                    6
10/30/2015                                                           WebInquiry
                _




                                                               Password:
·

             oun      er




                    Civil Courts - January 1977 to


      CaseNumber:
              1067413                                                                          available
                                                                                               fromJan.
                                                                                                1, 2008
                                                                                                  to
                                                                                                Present
                                                                                                   29
                                                                 7            77
                          File Date (From):                          (To):                       Civil -
                                                                                               reflect(s)filings

                                                                                               accepted
                                                                                               through
                                                                                               2015-10-
                                                                 _

                                                                                  7
                                                                                      VS.
                                                                                            77 7          7
                                                                                                          I

         09/14/2015
    1067413      JPNotice
              |12:30 PM                                                                       315496
    1067413 09/14/2015 JP Receipts                                                           CCCL-2015-
               12:30
                   PM                                                                         315498
    1067413 09/14/2015 JP Citation                                                           CCCL-2015-
               12:30PM
                                 ons/websearch/Civil.aspx1/4
         .ccIerk.hcix.nel/applicaii




                                                                                                      7
10/30/2015                                       WebInquiry
 1067413 09/14/2015 JP Citation Returned
             12:30PM
    09/14/2015
 1067413    JPDocket
                Sheet                                         -
    12:30PM
 1067413
      09/14/2015
              JPAnswer                                        DEFENDANT'S
             12:30PM                                          ORIGINAL         1
                                                              ANSWER
 1067413 09/14/2015 Contest                                   JP APPEALED
             12:30PM                                                  TO
                                                              DEFENDANT'S 3            _      _
                                                              PORTION
                                                                    OF
                                                              RENT
 1067413 09/14/2015 JP Notice                                 DEFENDNAT'S
             12:30
                PM                                                   OF        1       _      _
                                                              APPEAL
 1067413
       09/14/2015                                             JPAPPEALED
       12.30PM                                                AFFIDAVIT
                                                                    OF 3
                                                              INDIGENCY
 1067413 09/14/2015 JP Notice                                 OF FILING
             12:30PM                                          SWORNSTATEMENT
                                                                     OF
                                                                    TO
                                                              INABILITY            CCCL-2015-
                                                              PAYTOAPPEAL            315513
                                                              AJUDGMENTIN
                                                              ANEVICTION
                                                              CASE
 1067413 09/14/2015 JP Notice                                 ON FILING
             12:30PM                                          SWORNSTATEMENT
                                                                          OF       CCCL-2015-
                                                              INABILITY
                                                                     TO              315516
                                                              PAY(EVICTION
                                                              APPEAL)
 1067413 09/14/2015 JP Notice                                 DISBURSEMENT
             12:30PM                                          HISTORY
                                                                   QUERY
                                                              JUDGE
                                                                  ZINETTA
                                                              A.BURNEY
 1067413 09/14/2015 Transcript from        of the Peace                            CCCL-2015-
             12:30 PM Court                                                         315521
 1067413                JP Notice                             BILLOF COSTS                        I
             12: 0 PM                                                               315523
 1067413 09/14/2015     Exhibit                               JP APPEALED          CCCL-2015- I
             12:30PM                                                                315524
 1067413
    09/14/2015
    04:09 PM
             Case
               Initiated
                   -Petition —                                                     CCCL-2  I
 1067413
    09/15/2015
             Pauper's        -                                                      314191
                                                                                   CCCL-2
    10:31AM                                                                         315036
 1067413 09/15/2015 Pauper's Eviction                                              CCCL-2015-
             10:31AM                                                                315037
                                                                                                      2/4




                                                                                              8
1067413
   09/15/2015
           JPFax
                                                     Inquiry
                                                               -                               I
   10:31AM
1067413 09/15/2015 Receipt# 1079631           for the
        10:58 AM           of$ 227.00 using Non-
                   Monetary Funds
1067413
   09/17/2015
           crt for
                Trial                                          -
1067413
   09/17/2015
   09:23AM
            1-Order
           Crt for
                Trial
1067413 09/24/2015   Rule 11                                   RULE11            CCCL-2015-
         02:01 PM                                              AGREEMENT           328119
106741310/01/2015Motion                                        MOTION
                                                                    FOR
         08:28 AM                                              DISMISSAL/RULE
                                                               12(C) MOTION,
                                                               FOLLOWINGDEFENSES:

                                                                     THE
                                                               PARTIES,
                                                               VOLUNTARYWITHDRAWL
                                                                         OF 14
                                                               THE COMPLAINT,
                                                               ANDPROCEDURALDEFECTS
                                                                     SUCH
                                                               ASLACKOF
                                                               JURISDICTIONOR
                                                                 AFAILURE
                                                               TOSTATEA
                                                               CLAIM
1067413 10/01/2015 Funds to           of Court                 TO BE
         03:22PM                                               DEPOSITED
                                                               INTOTHE
                                                                        OF
                                                               THECOURT
                                                               (RENTFOR
                                                               OCTOBER)$202.00

1067413 10/05/2015      1-Motionfor Entry/Notice of Intent                       CCCL-2015-
         03:31PM to Dismiss-Settlement
1067413
   10/05/2015
       Crt
         1-Motion
            for       -
                  Intent
         03:31 PM to Dismiss-Settlement                                           340 61
1067413 10/20/2015 Funds to Registry of Court                  TO BE
         12:14PM                                               DEPOSITED
                                                               INTOTHE
                                                               REGISTRY
                                                               OFTHE
                                                                   COURT
                                                                       JP 0
                                                               APPEAL




                                                                                           9
10/30/2015                   Inquiry
      `                                E\/72C0039956
                                       RECIEPT#188213
                                       $202.00
 1067413 10/26/2015 Motion             RULE12(C)
             03:55 PM
                                          ON 36727
                                       JUDGMENT
                                       MOTIONFOR

                                       THEPLEADINGS
                                                       CCCL-2015-




                                                                4/4




                                                             10
                                             NO.1050094

    HOUSTON                                   §        COUNTYCOURTAT LAW
                                              §                   .
                                                                 TEXAS
                                                             COUNTY,
                HOUSE
                   et                                       COURT
                                                               NO.



                 inthe                       theHoustonHousing         filed Notice

                              prejudiceits                         House. Therefore,

    the                  is           withoutprejudiceto         The          to

    their own




`




                                                                                       -




                                                                          \




                                                                                           11
        ALLIED

                      5
         Dear


                           the                                  for                                           2015. Please
            will do                                 home                                                          been
                                                   the

                           of                                                                                         willbe
                                                        well.                                                                   Mr.

                                                        of                                      'enee
                                        will be                                                                                   to
    ·                                                                                           your




                                                                                       · ent home
                      be                          next                     to
                                  these                                                                                  you supply
                                                                                  so
          performed.                   supply                                   as                                                the
                                        inyour
.

                                                                                           be
                           will                                        of a              needs          for                    year.
                                                                       100
                for                i       ti|    by July                                     The
                6,         to                                         be          (3)


          For                                    month you                                                            will         all
                                                    t                                                         owed.
                be                                                                                             and                    if
                       lf                                    onceyou                   your
                                                 to be made,                                            for
                                         all                                                                              Orion




                                                                                                                                           12
                           be                       resident        an                                       ofthese
                                willbe                                                                     will




                                                    terms                        but not         to
                                                                    community




                                     be                        at
      time will be                              a              Orion                   will be             meeting
               ·                 of concern you                                 your
                                       you and hopeyou will                                           by
                   ·                                   and we         welcomeyour                we   be of


           ·           i                   yo                             to                                  within
_
                                   youcall ·
           we                             the o        ·                                    Cuney




    Vice




                                                                                                                       13
.




    14
            Sh t_                                                                0
                      A.BURNEY
                                                                      CaseNumb| · V72C0039| 6                                                          ‘
                                                                                                                                                                     .
            CUNEYHOMES
                           HOUSE.                                                                                                                           Rent              byTenant
                                                                                        Amountof RentPerMonth
                       c
                                                                                        AmountofRentPer Month                                          by
                                        Present Trial.
                `
Notice Given
         by:                                                                                     AppealAmount
                                                                                        Defendant’s         setat                                              ·
                               set at              '
No writ of possession will                    until the expiration of                days from the time of signingof this
                                                                                                                                                                         '
                                                                          Rent                                  of

       The amount of rent to be     each       pay               the pendeucy of any appeal                                                                                            .
                                                  A portion of the rent is payable by a government agency, and the                                                                of rent to
¤      Portion of rent        government
                                                                   appeal  is: $         by defendant; $                                                                     by government
       be paid each rental pay period during the pendency of any
       agency
The                   other relief not                 in the             signed below.

                                                                AGREEDJUDGMENTFOR                                                (S)
                                                                   styled cause,                                                    by         of the        judgment is         for
On 08/21/15, the court                   the above·numbered
                    for                      of the         sued for in the above                                              by             the parties, the writ possession will
the                                                                                                                                                    for
issue on                                    or some day             and      above
                                               attomey fees and all costs of suit with                              at         of 5.00% per annum,         the date of Judgment until
owed, plus
      for which let                     issue.

                                                                                             -      Justiceofthe                              08/21/15

                                                                                                                                                               for the above        for
On 08/21/15, the court heard the above-numbered and styled
                                                          against                                                 for which let                of possession issue on AUGUST27, 2015,
possession of the property sued for in                s
                       and further, that                                                                      defendant(s) for                                               rent owed,
or someday                                                                                                                                              of                           let
plus $00.00 as attomey             all costs of suit with                                                    5.00% per annum,
         issue.                                                                              · ·                                         .
                                                                                                    Ju|         thePeace                       08/21/15
                                                                                         _
                                                                                                   F|"                                                                   '
 On 08/21/15, the court heard the above-numbered and styled                                               that the above                                    to appear, failed to answer, and
 whollymade          It is         decreedthat         is enteredforthe above       possessionof the property                                                                for in                s
 petitionagainstabovedefendant(s)forwhichlet writof possessionissueon AUGUST27,_2015,or someday           and                                                                    thatabove
                                                         for                        plus           attomey fees,
                                                                                                          as rent                                                              all costs of suit with
 have judgment against above
 interest thereon at a rate of 5.00% per                            the     of                                           let                 issue.


                                                                                                              of the Peace                     08/21/15

                                                                -                                                              judgment is                 for the             defendant(s)
    On            the court heard the above·numbered and       cause,
    above           for possession of the        sued    in above                                                                                 as                         and            cost
    any, with interest thereon at a rate of              for which let execution issue.

                                                        |-               Justiceofthe Peace          08/21/15
                                                    ·            DISMISSAL
    On 08/21/15,thecourtheardthe above-numbered  andstyledcause,determinedandorderedthatthe caseis dismissed
                         dueto lackof jurisdiction
                         as neitherof                 appeared
                                  on the                 (s)' motion
                                  on the above            motion
                                  by agreement of the above          and defendant (s) and                     each side bears their cost incurred


                (s)                                                                                                      Peace Signed: 08/21/l5




                           -




                                                                                                                                                                                           15
       Sheet
                                                 CaseNumber:

       NOTICE         PARTIESINTENDINGTO APPEAL:RIGHTTO REQUESTAPPOINTMENTOF ATTORNEY

lf you intendto appealthe Judgment the JusticeCourtby                       a Pauper’s                 you have the right to requestthe
              ofan attorneyto            you in the proceedingsin the CountyCivilCourts at Law.

You may                               Pauper’s            has been           and the appealperfected.

You must make your              for   appointmentof an attomey, in writing,to the CountyCivil Court at Law in which the appeal is


An appointed attomey’s                   is in the trial de novo in County Civil Court at Law. The County Civil Court at Law may
          therepresentation
                          for cause.
                     NOTICE TO               INTENDING TO APPEAL BY FILING PAUI’ER’S AFFIDAVIT

                                                           appeal
If you are unable to pay the costs of         or        an        bond, you may          the Judgment of the Justice Court by         a
pauper’s          no laterthan the day             the date judgment is

lf you are the tenant and file a pauper’s       to appeal an                               of rent, you must pay the initialdeposit of
rent into the registry of the justice                 days of the date you           the pauper’s          The rent must bc paid by
cash, cashier’s check or money order payable to           of the Peace."                       `

Your            to     the                       into                ourt           by                           time      resultin the
           a writ of                                                   appeal has been                         a pauper’s          even
though a writ possession                      transcript and                will be               to              Civil Court at Law for
trialde novo.
                                                                            _. ._
                      RIGHTTOCONTEST                                           BYGOVERNMENT

If a govermnent agency is responsible for all or a portion                            may           the determinationof the portion of
rent to be paid by the tenant. A         must be        with                   on or before          day       the date thejudgment in
the eviction proceeding is signed. Not later than the                                                  Court will notify the parties and
hold a hearing to determinethe amount be paid by             tenant                  of the        agreement and               laws and
regulations. If the tenant object to the       Court’s         on the portion of rent       paid, the        is required to pay onlythe
portion that the tenant claims is oweduntil the issue is heard in the        Civil          Law. During the appeal, the tenant or the
landlord may       a motion with the          Civil Court at Law to                   amount rent that the tenant must pay into the
Registryofthe




                                                                                                          .                  -




                       _                                                                      .




                                                                                                                                    16
        -




-   -       ··




                 17
         -                                        NO.1067413
    CUNEY HOMES                                          §    IN THE COUNTYCIVIL COURT                                    -
—PLAINTIFF                                               §
 v.                                                           ATLAWNo.
    TRACETTE HOUSE
    DEFENDANT                                            § HARRIS    TEXAS
                                                                COUNTY,



             On September 24, 2015, the Court heard the Petition for Forcible Detainer brought by
_
    CUNEY HOMES               TRACETTE HOUSE.

    1.       PLAINTIFF             in            and by attorney Duke Amos SBN: 24084295.

    2.       DEFENDANTTRACETTEHOUSE                                           .
    3.       The Court determinedthat it had proper jurisdiction over the cause and that venue was

    proper.4.
                                                       forcible
             The Court       that this is a suit for              detainer relating to leased premises at 3200

    Truxillo #103F, Houston TX 77004 and a lease agreement entered into by the parties on                             ·

                 1, 2015


    5.       OnAugust21,         DEFENDANT appealeda JudgmentinfavorofPLAINTIFFfromthe

    Justiceof the Peace

    6.       A       was demandedby DEFENDANT.
    7.       No jury was requested.

    |.                                      |,                                                         ' •
                 =




                                                                                                                 18
                                                                 `.|

                                                                                    .    _

                                                     •
                                                                               ..




    |.-·                                        : ·
                            "'.·                         |fthe         loca|
-       ·

                                            •




                                                            •
    ,




            Signed on the          of   2015.Judge




                                                .



                                                                                    19
                                            NO.1067413
                                                      IN                 CIVIL

v.                                                    AT



      On                             Court heard the Petition for Forcible Detainer          by

CUNEY
    HOMES
1.    PLAINTIFF                              by attomey Duke Amos SBN:24084295.



3.     The Court                     had                       overthe          andthat venuewas

proper.
4.     TheCourt        thatthisisasuit                         relating           at3200
                                                                            premises
                                                                     toleased
Truxillo #103F, Houston TX 77004 and a                            into by the parties on

          1,2015

5.     On August21, 2015,DEFENDANT appealed                      in favorof PLAINTIFFfromthe

       ofthe                                           ·
6.     Atrialwasdemanded
                      byDEFENDAN
                              T.
7.    No jury was requested.




|_        '        -             ·     .l         ·                         ·
              .                                            .




                                                                                                   20
                                           `.
        •_




                          - ··




    •



                                                         •.




                                                •   ··
_
                          the |c
             entwhichis                                       c



                                   •   ¤




                                                    F




                                                                  21
APPROVEDASTO FORMAND




         Fulton; SBN: 24059787
                SBN:
         "Dukc"AmosIII;
    2855       Road,    413
    Houston,TX77092
    7l3.677.0109
    (832) 201.8847
                                 _
                     IFF
             forPLAINT
       HOMES
    CUNEY                            ·-···




                                      _




                                             ‘




                                          22
    HOMES
CUNEY                                                                         THE   CIVIL
                                                                                        COURT

VS.                                                                     ATLAWNO.ONE(1)

     HOUSE
TRACETTE                                                                   COUNTY,
                                                                        HARRIS TEXAS


The supersedeas bond to stay            of this Judgment is hereby set at $
                                                                                         .
Said bond to be either cash of corporate surety bond.




                                              _


JUDGEPRESIDING




                                                                                                23
                                                             &

                              2640       ViewDriveHouston,       77057l

                          Monthly                     For Rent and Other
  House, Tracette D
  3200Truxillo
  103F
        TX 77004
  Houston,
  UnitID:501390
  Development: Cuney Homes

_ Security   Deposit        $244.00                                                 _
                                                 Beginning Balance: $1,947.97
  Current Activity from 10/2/2015 to 11/1/2015
                 Description                                   Tran Amount Security Deposit
  TranDate
                                                                     203.00 No
  11/01/2015      11/01/2015 Rent Charge
                                                                    $2,150.97
  Total Amount Due:

                                                   Ending Balance: $2,150.97\\H




                                                                                              24
                                                                ISSUE
                                                                                                11:14:09AM
                                                                                                County
                                                                                                    County

                                                   L W G 0U                   L LC




H-Texas


                             01              740
                                  TX77002
                             ouston

                         Please       the followingrequest              for Writof Possession



                                  .



                                                         Please contact the        (713) 677-0109
                                                   ·
                         I                    .


   Mangum Rd Suite
                         Sincerely,



                                  Allen
                         Legal




                     ·




                                                                                                     25
                                                              STAN STANART
                                               COUNTY                   HARRISCOUNTY,'TEXAS
                                                  COUNTY
                                                      CIVIL
                                                          COURTS
                                                              DEPARTMENT
                                                            Number: 1067413
                                            ReceiptNumber: 1093715   11/2/15                           $125.00


      CUNEYHOMES                                                                  In The County Civil                     at Law No. One (1)
                                                                                  201
                                                                                                 HarrisCounty,
                                                                                                            Texas77002
|-|


                                                                     STATE TEXAS
                                            POSSESSION
                                                     ONPROPERTY(AWARDOFPOSSESSION)
 I      0 Any          or             or|     |orizedPersonoftheStateOfTexas

                on the        day     |ctober, 2015           ' tiff(s)in            numberedand styled                     was awarded possession
               Defendant(s), TRACETTE HOUSE                          following described property                        in the county: 3200 Truxillo
 I #103F,HoustonTX77004(“Premises")

      Andwhereas, daysormorehaveexpire|fro |session                                         was
      Youare herebycommandedtoposta writtenw|       |f                          st              11inchesontheexteriorofthefrontdoorofthe
      premises,notifyingtheDefendant(s)
                                     thatthewrithas                                               it willbeexecutedon or aftera     date
      and time statedin the warningnot soonerthan24 hours                               `
                                                                              de|
      You are hereby commanded on the execution of this writ, to                        p|ss                 the premises to P1aintiff(s),and to:
                                                                                                       |..
          (1) Instruct the Defendant(s) and all persons claiming under the Defen| |s)                               e the premises immediately, and
              if theyfail to comply,physically
                                             removethem.
          (2) Instruct the Defendant(s)      to remove or allow the Plaintiff(s) representati|                 or                    acting under your
               supervision to remove all personal property                 the premises, other than                                        claimed to be
               owned
                   by Plaintiff(s);
                                and
          (3) Place, or have an authorized person       the moved personal property outside the p |b|ocation,
              but not          a public          passageway, or      and not while it is raining,

      You are further authorized, at your discretion,to engage the servicesof a bondedor insured                                                   re|
      and store, subject to applicable law, part of all of the property at no cost to the plaintiff or the                      executin|      e

      You are           that under section 7.003 of the civil practice and remedies code, you are not liable for damages resulting
      from the execution of the writ if you execute the writ in good faith and with reasonable diligence.

      Make due return of this writ by showing how you executed
                                                                                                                     _

                                                   P.O. Box 1525 I          ’I’X77251- 1525 I   (713) 755-6421

                       H-Ol-19      08/31/2011)                                                                              Page 1 of 1




                                                                                                                                                     26
                                                                               Filed on 11/3/201512:25:44 PM



                                              Docket Number: 1067413
Issued   given under my         and     seal of said    Houston,       this, 3rd day of



(SEAL)                                                      STAN STANART, County Clerk
                                                            County Civil  At Law No. One (1),
                                                            201         Suite
                                                                   County,Texas



                                                            Benjamin
                                                                  J.Hemandez


                            TONLAWGROUPPLLC
                      288 MANGUM’   SUITE413
                      HOUSTON,
                             TEXAS



O’CLOCK . M.,AND                        ONTI—IE
      __
AT
  _
                                                                                                     ···—




(AUTHORIZED                                                 (SHERIFF / CONSTABLE)

                                                 BY                                                  DEPUT
                                                 |COUNTY,                                 'I'EXAS

(N




                                               152SI                      755-6421
                                                                      (713)
              H-01-19(Rev.08/31/2011)                                                           2 of 1




                                                                                                            27
                                                                                                                             ‘

2640           View Drive        400                77057 |                                Ernie       President & CEO
             TimothyF.
 ofCommissioners                          Chair|Rev.          Cloyd,   Chair          Tran |RuebenC.Casarez


                                                                                          Office of Public Housing Operations

                                           NOTICE TO VACATE
                                                                  27, 2015
                                          _
             HAND DELIVERY
                                                                                                   .


       TracetteHouseand All
       3200 Truxillo St #103F
       Houston, Texas 77004

       RE:              Housing                Residential Lease                 (the "Lease") Dated
               10/01/2015 by and between Tracette House and the Houston Housing Authority (f/k/a
               Housing          of the City of Houston for the unit located at 3200 Truxillo St #103F
               Houston,Texas                         "Premises").
                                                                                               _ _                       _
       Dear Tracette House and All Occupants:

               The          of this letter is to notify you that, due to your default under the Lease, your
       right to possession of the Premises is hereby terminated.

              As you were previously                            the Housing Authority has become aware that your
               rent is delinquent in                            of $203.00 for the month(s) of October 2015 The
                                                                                                            .
                 fees are also                                                                               fees;
       and $0.00 in other fees.

               These actions constitute material violations of the Lease by you, including but not
       limited to the Rental Amountsection of the Lease which states,rent is due and payablein
       advance without demand on the          day of each month and shall be considered delinquent
       after the fifth business day of the month. The Lease defines non-payment of rent as a material
       non—compliancefor which your tenancy may be terminated.

       Pursuant to the Lease and applicable law, you are notified as follows:




                                    A FairHousingandEqualEmployment                  Agency
                            Individualswithdisabilitiesmaycontactthe 504/ADAAdministratorat 713·260-0528
                             TTY 713-260-0547or 504__ADA@hach.org     to requestreasonableaccommodations.




                                                                                                                                 28
1.      Due to your refusal to complywith the above mentionedportionsof the Lease, your
        right to occupy the Premises is hereby terminated. You have                           (3) calendar days
        fromthe dateof this letterin whichto vacate the Premises.

2.      You are expectedto leavethe Premisesin a cleanand rentablecondition.You will be
held resPonsible for any damages done to the Premises.

3.     In the event that you fail to vacate the Premises within three (3) calendar days, it is the
Housing Authority’s intention to       suit against you in the applicable Justice Court to recover
possession of the Premises. In any such suit, the Housing               may seek recovery of any
damagesdoneto thePremisesas wellas courtcosts,expensesandinterest.
4.      Nothing contained herein shall constitute an election or waiver of any rights or
remedieswhichtheHousing                        has;it is theHousing                                 to
all rights and remedies available to it pursuant to Texas law; any                      in
taking any action shall                awaiver of     Housing Authority’s     to take such
action at any       nothing contained herein shall                     of any other
which may currentlyor hereafterexist.



Sinc|


          M|rA




                           FairHousingand         EmploymentOpportunityAgency
                Individualswithdisabilitiesmay contactthe 504/ADAAdministrator 713·260-0528
                 TTY 713-260-0547or 504_ADA@hach.orgto requestreasonableaccommodations.




                                                                                                                  29
                                                    Officer's
                                                    FeeReceipt
              ' State of Texas                       Stan Stanart, County
                Countyof
                                                  County   _ _ Courts (713) 755-6421




                                                         Cashier:
                                                          SZAM
                                                                                    Receipt #: 1084832
                                                                                 Receipt Date: 10/1/2015
                                                                            Fees Assessed




        HOUSTONTX77004


Party Name: CUNEY,


Court Number: One (1)
Party Name: FULTON JR, KEVENHAROLD


Court Number: One (1)
Party Name: TRACETTEHOUSE




Cash$202.00TotalPaid
Court Number: One (1)
Tender Type


                 $20  Tender SubType         Check #/CC Auth #                                             Tender Amount




                                                                                                    Over Payment: $0.00


           OCTOBE
          FOR
   DEPOSITED
  TO
  BE  THE
     INTO
Remarks:    RENT
         COURT
        OF
         THE
       REGISTRY                                                                                       Change Due: $ 0.00




Print Date:           11/9/2015 4:04:15 PM




                                                                                                                      30
                    of
                     of
                County      Form                              _          (713)
                                                       Fee Officer's Official Receipt




                                                                                           Receipt
                                                                                                #:1090052
                                                   _                                    Receipt Date: 10/20/2015
                                                                                 Fees Assessed By:
                                                                                                        SZAIVIORA
             OFHARRIS TEXAS
        TREASURER                                                                            P   VP ·       V      P
         1001 PRESTONAVE

                          77002



Court Number: One (1)


                            `                                                                    CUNEY VS. TRACETTEHOUSE

CourtNumber:One(1)


Court Number: One (1)
Tender Type          Tender Su bType         Check #/CC Auth #                                                     Tender Amount
Check                                        01157257                                                                     $202.00
                                                                                                            Total Paid: $202.00
                                                                                                           Over Payment: $0.00
                                                                                                             Change Due:

Remarks:          TO BE DEPOSITEDINTOTHE REGISTRYOF THE COURT;JP APPEAL;EV72C0039956; RECEIPT
                  #188213




 Print Date :        10/30/2015 12:54:53PM




                                                                                                                             31
                                    -·
                                                                                          '                                                                               ··¤           ·
                                                                                                                   "’              "'
                                                     _

                                     ··                                                                                ;                                                      |·
                                                                                          I                                                                                                                                     · .
                                                                                     ··
                            `                                "                                                                                                                              .               ·
                                                             _                                                                                             ....                         ·
                                                                                                              -·                                                                                _ _                 .           _
                                                                                                                                                       ._             —                                         _
                                                                     "           ‘
                                                                                                                                                                                                             _

                                                                                              ·                                                                   ·
                                                                                                                                                                                                -                           ·
                _
                                    · ON
                                       DASH      UPONDASH
                                              FACE
                                          DISPLAY                                                                                       ONDAS|        ..                  UPONDA|                   .                           _
                                                                                                      -                                                                                                     .

                                                                                                                                                                                `
                                                                                                                                                                          _


                        -                                                                                                           .                                                       '
                                                                                                                                                                                        _. __
·


                                                                                                      ·                                                               ·                                                 .
                                                                                          .                                                                                                             _
                                                 .                                                                                                                                              .-`-._
                                                                                                                                                                                                        1
                                                                                                                                                                                            _
                    -                                            `                            |-.
                                         ·               `   '                                                     `                                                                        ._
                                                                                                                                                                                                        .




                                                                                                                             NON                                                    ·
                                                                         ·                        ·
                                                                                                                                   _
                                ·    '                                       ·   _
                                                                                                          ·


                                                     ·                                                                       ·
                                                                                                                                                  .
                        ¤       .
                                             .                                                                                                                                                                                   .

                                                                                                                                                                                                             ·
                :
                                                                                                                                                       `



                                                                                                          RECORDER’S
                                                                                                                 MEMORANDUM:
                                                                                              At tIms                            this        was                                                                        . __
                                                                                                      to ba                  tha
                                                                                                                                         carbon
        ·

    .                                                                                                                      was                                                                                                       .
            I




                                                                                                                                                                                                            32
                                                 § INTHE  CIVIL
                                                       COUNTYCOURT
V.                                                       AT LAW NO. ONE (1)

TRACETTE
      HOUSE
DEFENDANT                                        § HARRIS
                                                        COUNTY,
                                                             TEXAS


       On September24, 2015, the Court                  the Petitionfor ForcibleDetainerbroughtby

CUNEY HOMES                 TRACETTE HOUSE.

1.     PLAINTIFF                in person and by attorney Duke Amos SBN: 24084295.

2.     DEFENDANTTRACETTEHOUSE
                                                                     .
3.     The Court determined that it had proper jurisdiction over the cause and that venue was

proper.4.
       The Court finds that this is a suit for forcible detainer relating to leased premises at 3200

Truxillo #103F, Houston TX 77004 and a lease agreement entered into by the parties on

February 1, 2015


5.     On August 21, 2015, DEFENDANT appealed a Judgment in favor of PLAINTIFF from the

Justiceof the Peace                                        ·
6.     A trial was demanded by DEFENDANT.

7.     No jury was requested.

|.                 '|       ·         |,                          an| argumen|,               •



                        ·                       9         9                                        ’|

        :                                           •




                                                                                                        33
                  ‘


•                         •




             ••




       the of 201|Judge
    Signed
      on




                              34
APPROVED
      ASTO               AND            REQUESTED:



          Fulton; SBN: 24059787
   MillcnZcmo;SBN:24084143
        "Dukc"AmosIII;SBN:24084295
   2855                 Suitc 413
   Houston, TX 77092

   (832)201.8847

               for PLAINTIFF
   CUNEY




          At
                         cf
                                    °




                                                     35